Citation Nr: 0839739	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-14 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for atelectasis of the 
left lower lobe and residuals of a staph infection.

2. Entitlement to a rating higher than 60 percent for 
coronary artery disease with myocardial infarction and 
coronary artery bypass graft.  

3. Entitlement to an initial rating higher than 10 percent 
for adjustment disorder with depressed mood.  

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1972 to April 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in September 2004, in March 
2005, and in November 2005 of a Department of Veterans 
Affairs (VA) Regional Office.

In August 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

Following the issuance of the supplemental statement of the 
case in July 2008, the veteran submitted additional evidence 
and waived the right to have the additional evidence 
initially considered by the RO.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1. Atelectasis of the left lower lobe and residuals staph 
infection are not currently shown.

2. Coronary artery disease with myocardial infarction and 
coronary artery bypass graft does not result in chronic 
congestive heart failure, a workload of 3 METs or fewer, or 
an ejection fraction of less than 30 percent.

3. Under the General Rating Formula for Mental Disorders, 
adjustment disorder with depressed mood was manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

CONCLUSIONS OF LAW

1. Atelectasis of the left lower lobe and residuals of a 
staph infection were not incurred in or aggravated by 
service; and atelectasis of the left lower lobe and residuals 
of a staph infection are is not proximately due to or the 
result of the service-connected coronary artery disease.  38 
U.S.C.A. 38 U.S.C.A. §§ 1110, 1131, 5107(b), (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.310(a) (2008).

2. The criteria for a rating higher than 60 percent for 
coronary artery disease with myocardial infarction and 
coronary artery bypass graft have not been met.  38 C.F.R. §§ 
1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 4.104, 
Diagnostic Codes 7005, 7017 (2008).

3. The criteria for an initial rating of 30 percent for 
adjustment disorder with depressed mood have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.130, Diagnostic Code 9440 (2008).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  



The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

On the claim of service connection and on the claim for 
increase for coronary artery disease, the RO provided pre- 
and post- adjudication VCAA notice by letters, dated in July 
2004 and in May 2008, and in the statement of the case, dated 
in March 2006.   The veteran was notified of the type of 
evidence needed to substantiate the claim of service 
connection, namely, evidence of a current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  The veteran also was notified of the 
evidence necessary to substantiate secondary service 
connection, that is, evidence of a relationship between the 
claimed condition and the service-connected condition. 



On the claim for increase, veteran was notified of the type 
of evidence needed to substantiate the claim, namely, 
evidence indicating an increase in severity and the effect 
that the worsening had on employment and daily life.  The 
notice included general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result. 

The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the provisions for the effective date of 
the claims and the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except for general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in July 2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  



On the claim for increase for adjustment disorder, the RO 
provided the veteran with content-complying VCAA notice on 
the underlying claim of service connection by letter, dated 
in September 2005.  Where, as here, service connection has 
been granted and an initial disability rating has been 
assigned, the service connection claim has been more than 
substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement to the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for a higher 
rating for service-connected adjustment disorder.  Dingess, 
19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-
117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded a VA 
medical examinations.  Moreover, all available evidence 
pertaining to the veteran's claims has been obtained.  As the 
veteran has not identified any additional evidence pertinent 
to his claims, not already of record, and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

As for secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Lung Condition

Atelectasis of the Left Lower Lobe and Residuals of a Staph 
Infection

Factual Background

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of a lung abnormality to 
include atelectasis of the left lower lobe or residuals of a 
staph infection.  

After service, private medical records show that in May 2004 
the veteran underwent quadruple coronary artery bypass 
surgery.  After the surgery, the left lower lobe of the lung 
collapsed.  On pulmonary consultation later in May 2004, X-
rays revealed left lower lobe fusion with opacity.  A CT scan 
revealed that the left lower lobe was collapsed and there was 
right basilar atelectasis.  In June 2004, a bronchoscopy 
revealed no endobronchial lesion or other abnormality.  Also, 
in June 2004, it was noted that the lung atelectasis was 
resolving and that the veteran was taking a 10 day course of 
antibiotics for possible staph infection.    

On VA examination in September 2004, X-rays revealed no acute 
disease.  The diagnosis was post-operative atelectasis.  

In August 2008, the veteran testified that he had difficulty 
breathing and chest pain on exertion.  The veteran indicated 
that the lung condition was not a problem, but he feared it 
could develop into something in the future.    

Analysis

On the basis of the service treatment records, a lung 
condition to include atelectasis of the left lower lobe and 
residuals of a staph infection was not affirmatively shown to 
be present during service.  Therefore service connection for 
a lung condition to include atelectasis of the left lower 
lobe and residuals of a staph infection as directly related 
to service is not established and the veteran does not argue 
otherwise.  38U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The veteran does argue that a lung condition developed 
secondary to his coronary artery bypass surgery performed for 
his service-connected coronary artery disease.

The record shows that after the coronary artery bypass 
surgery in May 2004 the veteran had a collapsed lung and he 
was given medication of a possible staph infection.  In June 
2004, a bronchoscopy revealed no endobronchial lesion or any 
abnormality, and it was noted that the lung atelectasis was 
resolving.  On VA examination in September 2004, no acute 
lung disease was found.  

That the veteran developed an acute lung condition due to 
coronary artery bypass surgery alone is not enough to 
establish service connection.  There must be a current 
disability resulting from the procedure performed for the 
service-connected coronary artery disease.  Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).



Neither atelectasis nor residuals of a staph infection is a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to the presence of 
such condition therefore is medical in nature, that is, not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
veteran's statements and testimony as competent evidence to 
the extent that he asserts that he currently suffers from a 
lung disability related to the service-connected coronary 
artery disease.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In the absence of proof of a present disability attributable 
to the service-connected coronary artery disease, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as the preponderance of the evidence is 
against the claim for the reasons articulated, the benefit- 
of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).



Claims for Increase

General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage rating in the Rating Schedule 
represents, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Coronary Artery Disease

Factual Background

Private medical records show that in May 2004, the veteran 
had coronary artery bypass surgery.  Later in May 2004, X-
rays revealed a mildly enlarged heart.  

In July 2004, the veteran had normal heart sounds with normal 
electrocardiogram results, although there was evidence of an 
old myocardial infarction.  

On VA examination in September 2004, the veteran complained 
of dysnea, fatigue and dizziness.  The examiner noted that 
there was no history of congestive heart failure. 

In a statement in June 2005, the veteran stated that he had 
difficulty breathing, chest pains, syncope, dizziness and an 
irregular heart beat.  VA records show that in January 2006, 
the veteran complained that he felt his heart was fluttering.  

On VA examination in March 2006, an echocardiogram revealed 
ejection fraction of 45 to 50 percent.  The examiner noted 
that a stress test previously performed in conjunction with 
the examination was insufficient to provide an accurate METS 
level and it was undiagnostic.

VA records show that in January 2008 it was noted that a 
stress test in June 2007 was okay.  The pertinent findings 
were no ischemia, good exercise tolerance, and palpitations.  
In March 2008, the veteran complained of chest tightness 
associated with dizziness and shortness of breath, about 
every other day controlled with nitroglycerin.  The 
impression was coronary artery disease with mild left 
ventricle dysfunction and stable and relatively infrequent 
angina, which was the last cardiology note of record.  

In August 2008, the veteran testified that he continued to 
experience arrhythmia and swelling in the hands and feet.  
The veteran expressed concern that his heart  medication was 
prescribed because of congestive heart failure, although he 
reported that the physician who prescribed it denied it was 
for that purpose.  

Legal Criteria

Coronary artery disease with myocardial infarction and 
coronary artery bypass graft is currently rated 60 percent 
disabling under Diagnostic Code 7005.

Under Diagnostic Code 7005, the criteria for the next higher 
rating, 100 percent, are documented coronary artery disease 
resulting in chronic congestive heart failure, or workload of 
3 METs or fewer resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or, left ventricular dysfunction with 
an ejection fraction of less than 30 percent.

Analysis

In August 2008, the veteran testified that he was concerned 
that medication prescribed by his physician could be for 
congestive heart failure, but there is no competent medical 
evidence of congestive heart failure.

In March 2006, an echocardiogram revealed ejection fraction 
was 45 to 50 percent.  In the absence of evidence of chronic 
congestive heart failure, which is not shown, or workload of 
3 METs or fewer, which is not shown, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, which is not shown, the criteria for the next higher 
rating have not been met.

As the criteria for the next higher rating have not been 
shown, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Adjustment Disorder with Depressed Mood

Factual Background

By a rating decision in November 2005, the RO granted service 
connection for adjustment disorder with depressed mood as 
secondary to the service-connected coronary artery disease.  
An initial disability rating of 10 percent was assigned, and 
this appeal ensued.  



VA record show that in June 2005 the veteran complained of 
depression following his bypass surgery in May 2004.  The 
veteran stated that he had experienced decreased 
socialization, poor sleep, violent and vivid nightmares, 
constant fatigue, decreased interests, decreased motivation 
and enjoyment.  He stated that he did not plan for the future 
because of his heart problems and that with every irregular 
heart beat he feared a major cardiac event.  The veteran was 
described as alert, coherent and cooperative.  His mood and 
affect were depressed.  He was also described as neatly 
dressed and excellently groomed.  His thoughts were goal 
oriented and speech was normal.  The diagnosis was depression 
related to the veteran's medical condition.  The Global 
Assessment of Function (GAF) score was 65.  

On VA psychological evaluation in October 2005, the veteran 
complained of irritability, of feeling withdrawn and of a 
lack of motivation.  He also related feeling helpless and 
hopeless due to his physical condition.  The veteran stated 
he mostly lay on the couch after work, not because he felt 
tired, but because he felt that his health was so compromised 
that there was no point in doing anything.  The veteran 
denied panic attacks, compulsiveness and impulsivity.  He 
also denied suicidal ideation, but reported homicidal 
thoughts without intention.  The examiner noted direct eye 
contact, downcast at times, and congruent mood notable for 
depression.  Insight and judgment were unimpaired.  The 
veteran's affect was restricted, at times resulting in 
tearful silence.  His speech was fluent, precise, unpressured 
and showed logical progression.  Recent and remote memory 
were good.  The examiner diagnosed adjustment disorder with 
depressed mood, secondary to the service-connected coronary 
artery disease.  

The examiner expressed the opinion that the veteran's 
psychiatric symptoms had minimal impact occupationally, 
although there appeared to be moderate impact on his social 
life.  The examiner noted that the veteran was visibly 
depressed and was not gaining benefit from his medication.  
The GAF score was 60.  



In August 2008, the veteran reported difficulty dealing with 
his wife leaving him.  He described erratic sleep and loss of 
weight.  He related minimal interactions with other people 
and superficial interactions at work.  The veteran denied 
psychosis or racing thoughts.  The clinician noted that the 
veteran was tearful.  He was alert, well oriented and well 
groomed.  His affect was flat. 

Legal Criteria

The adjustment disorder with depressed mood is rated under 
Diagnostic Code 9440 under the General Rating Formula for 
Mental Disorders.

The criteria for the next higher rating, 30 percent rating, 
are occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a 50 percent rating, are occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.         

The GAF score reflects the psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness.  GAF scores ranging from 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

A GAF score in the range of 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.

Analysis

In June 2005, VA records document the veteran's complaints of 
depression, decreased socialization, poor sleep, violent and 
vivid nightmares, constant fatigue, decreased interests, and 
decreased motivation and enjoyment for which a GAF score of 
65 was assigned.  In August 2008, the veteran reported 
erratic sleep and loss of weight as related to marital 
problems.  The veteran denied psychosis or racing thoughts.  

On VA psychological evaluation in October 2005, the veteran 
complained of irritability, of feeling withdrawn and of a 
lack of motivation.  He also related feeling helpless and 
hopeless due to his physical condition.  The veteran denied 
panic attacks, compulsiveness, or impulsivity.  He also 
denied suicidal ideation but reported homicidal thoughts 
without intention.  The examiner assigned a GAF score of 60.  

A GAF score in the range of 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score in the 
range of 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.



Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 30 percent have been met.  It is the effect of the 
symptoms, rather that the presence of symptoms, pertaining to 
the criteria for a 30 percent rating, that is, occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), that determines 
the rating. 

As for social impairment, VA records show signs of decreased 
socialization and withdrawal, as well as minimal interactions 
with other people and superficial interactions at work.  In 
October 2005, the examiner expressed the opinion that the 
veteran's psychiatric symptoms had moderate impact on his 
social life and a minimal impact occupationally. 

Although many symptoms for a 30 percent rating are not 
apparent, the symptoms recited in the criteria in the rating 
schedule for evaluating mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  

In this case, the veteran's adjustment disorder with 
depressed mood was assigned a GAF score of 60, and his 
complaints, such as depression, difficulty sleeping, 
irritability, and some isolation, more nearly approximate the 
criteria for a 30 percent scheduler evaluation, that is, 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  38 C.F.R § 4.130, Diagnostic 
Code 9440. 



The evidence, however, does not support a rating of 50 
percent as there is no evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.         

Extraschedular Ratings

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disabilities are inadequate.  There 
must be a comparison between the level of severity and 
symptomatology of the service-connected disabilities with the 
established criteria.  

If the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Comparing the disability level and symptomatology of the 
veteran's coronary artery disease and adjustment disorder 
with depressed mood to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedular ratings are, therefore, adequate, and no 
referral for an extraschedular rating is required under 
38 C.F.R. § 3.321(b)(1). 






ORDER

Service connection for atelectasis of the left lower lobe and 
residuals of a staph infection are denied.

A rating higher than 60 percent for coronary artery disease 
with myocardial infarction and coronary artery bypass graft 
is denied.  

An initial rating of 30 percent for the service-connected 
adjustment disorder with depressed mood is granted, subject 
to the law and regulations governing the award of monetary 
benefits.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


